107 N.J. Super. 389 (1969)
258 A.2d 545
FIRST NATIONAL STATE BANK OF NEW JERSEY, A CORPORATION ORGANIZED UNDER THE BANKING LAWS OF THE UNITED STATES, PLAINTIFF-RESPONDENT,
v.
CARLYLE HOUSE, INC., A NEW JERSEY CORPORATION, ET AL., DEFENDANTS, AND ACME PLASTERING CO., INC., ARCTIC CONTRACTING CORP. AND ESSEX IRON WORKS, INC., DEFENDANTS-APPELLANTS.
Superior Court of New Jersey, Appellate Division.
Argued November 10, 1969.
Decided November 17, 1969.
Before Judges GOLDMANN, LEWIS and MATTHEWS.
Mr. Seymour Margulies argued the cause for appellants (Messrs. Levy, Lemken and Margulies, attorneys for Acme Plastering Co., Inc. and Arctic Contracting Corp.; Messrs. Cohn and Turk, attorneys for Essex Iron Works, Inc.; Mr. Margulies and Mr. Sanford Schneider, on the brief).
Mr. Bertram M. Light, Jr. argued the cause for respondent.
PER CURIAM.
The Chancery Division judgment is affirmed for the reasons stated in Judge Mintz' well-considered opinion, 102 N.J. Super. 300.